Citation Nr: 0513566	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                

In the appellant's substantive appeal (VA Form 9), dated in 
February 2000, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  By 
correspondence, dated and received in March 2000, the 
appellant waived his right to an in-person hearing, and opted 
instead for a videoconference hearing.  However, in a 
statement from the appellant's representative, Disabled 
American Veterans (DAV), to the RO, dated in March 2001, the 
DAV stated that the appellant wished to cancel his request 
for a Travel Board hearing.  The DAV also noted that the 
appellant agreed to have his case considered by the Decision 
Review Officer; this was subsequently accomplished when the 
supplemental statement of the case (SSOC) was issued in 
January 2005.  In addition, although the DAV reported in the 
March 2001 statement that the appellant had canceled his 
request for a Travel Board hearing, when in fact at that 
time, the appellant had already waived his right to an in-
person hearing and had indicated that he preferred to have a 
videoconference hearing, the DAV clarified the appellant's 
wishes in a February 2004 statement where the DAV noted that 
the appellant had withdrawn his request for a videoconference 
hearing in March 2001.  Thus, the Board is satisfied that the 
appellant no longer desires a hearing on appeal, either 
Travel Board or videoconference, and his request for same is 
considered effectively withdrawn.  







FINDING OF FACT

The appellant does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2004).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in April 2003 in which he was notified of 
the VCAA, the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter was sent to 
the appellant subsequent to the original rating action on 
appeal.  However, the original rating was issued in February 
1999, prior to the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Nevertheless, the Board observes that in 
regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Quartuccio, 
16 Vet. App. at 183, 187.  Moreover, the appellant has also 
been notified of the applicable laws and regulations that set 
forth the criteria for entitlement to service connection for 
PTSD.  The discussions in the statement of the case (SOC) and 
the SSOC's have further informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

With respect to VA's duty to notify, the letter dated in 
April 2003 specifically informed the appellant what was 
needed from him and what VA would obtain on his behalf.  Id.  
For example, the letter told him that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  Moreover, the appellant was also 
informed that to prevail in his claim, he needed to submit 
evidence showing that he had PTSD which was related to a 
verified stressor.  Therefore, in light of the above, the 
Board finds that the VA's duty to notify has been fully 
satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claim.  The appellant was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Therefore, under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in February 2004, the appellant 
underwent a VA examination which was pertinent to his service 
connection claim.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  In this regard, the Board notes that 
in the cover letter associated with the January 2004 SSOC, 
the RO informed the appellant that the SSOC contained changes 
or additions to the original SOC sent in September 1999, and 
that he had a period of 60 days to make any comment he wished 
concerning the additional information.  In a Report of 
Contact (VA Form 119), dated in January 2004, the DAV 
informed the RO that the appellant had contacted them after 
receiving the January 2005 SSOC, and had indicated that he 
wished to waive the 60-day period following the issuance of 
the SSOC.  

The Board also notes that in the appellant's brief, submitted 
by the DAV in March 2004, the DAV stated that if the Board 
was unable to grant service connection for PTSD based on the 
evidence of record, then they requested that the Board secure 
an independent medical opinion (IME) to "reconcile the 
correct diagnosis."  In this regard, under applicable 
criteria, when, in the opinion of the Board, additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more independent medical 
experts who are not employed by the VA.  See 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(d).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).

The Board observes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 Vet. 
App. at 263.  In this case, on the other hand, neither the 
appellant nor his representative has stated with any 
specificity as to why this case presents a complex or 
controversial medical problem.  Rather, the appellant appears 
to be merely seeking a medical opinion in support of his 
belief that he has PTSD as a result of active service.  
However, the Board cannot entertain lay speculation on 
medical matters.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence presented does not identify such 
medical complexity or controversy for which an IME opinion is 
necessary at this time.  Further, there is no indication that 
examination by an IME would provide additional pertinent 
information helpful to the appellant's claim.  In this case, 
the RO sought a VA psychiatric evaluation specifically after 
one of the appellant's stressors was verified, and the 
examining physician was notified of the appellant's verified 
stressor prior to the examination.  In addition, following 
the mental status evaluation and a review of the appellant's 
claims file, the VA examiner provided an opinion regarding 
the pertinent issue on appeal.  The fact that a report of VA 
examination gives rise to evidence (i.e., medical opinion) 
that is adverse to the appellant's claim does not render such 
an examination report deficient.

The duty to assist as interpreted by the United States Court 
of Appeals for Veterans Claims (Court) is circumscribed and 
appears to apply to evidence which may exist but which has 
not been obtained.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994).  As the Court has stated: "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Such holding appears to be 
pertinent to the VCAA, as well.  Thus, in light of the above, 
the Board concludes that resort to an IME is not warranted in 
this case.  

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Factual Background

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he had 
active military service from June 1969 to June 1971, which 
included one year of foreign service.  The appellant's 
Military Occupational Specialty (MOS) was as a heavy vehicle 
driver, and he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.   

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  The records show that in June 1971, the appellant 
underwent a separation examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort, the appellant 
responded "no."  The appellant was clinically evaluated as 
"normal" for psychiatric purposes.     

In July 1998, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from April to May 1998.  The 
records include a PTSD Assessment Summary, dated in May 1998, 
which was written by Mr. D.W.C., a readjustment counseling 
therapist.  In the summary, Mr. C. stated that the appellant 
was a combat veteran who had served in the Army in Vietnam.  
According to Mr. C., the appellant first reported to the PTSD 
Clinical Team (PCT) in February 1998.  At that time, the 
appellant indicated that he had problems with sleep and that 
he had dreams about his experiences in Vietnam.  The 
appellant also noted that he was depressed and had problems 
getting along with people.  Mr. C. reported that in regard to 
the appellant's military history, the appellant entered the 
military when he was 26 years old and he was trained as a 
heavy truck driver.  During service, the appellant was sent 
to Vietnam and for his first five months there, he was 
assigned to the 1st Infantry at Chu Li where he "drove a 
wrecker and pulled guard duty."  The appellant was then 
reassigned to Long Binh with the F troop and drove a five-ton 
wrecker truck.  Mr. C. noted that the appellant was wounded 
with shrapnel in his right knee at Long Binh while under 
mortar attack.  According to Mr. C., the appellant was med-
evacuated to Long Binh, although he did not receive a Purple 
Heart.  Mr. C. stated that the appellant received divorce 
papers from his first wife while he was stationed in Vietnam.  
Mr. C. indicated that according to the appellant, he started 
drinking heavily while he was in the military and received a 
driving while intoxicated (DWI) after he returned to the 
United States from Vietnam.            

In regard to specific stressors, Mr. C. noted that the 
appellant reported being under mortar attacks which resulted 
in intense fear.  The appellant stated that when he was 
wounded from the mortar, there were several others who were 
badly injured.  According to the appellant, several of his 
friends were killed, including one who was killed by mortar 
fire and one who was shot.  After the appellant's discharge, 
he worked as a truck driver until 1990, when he was disabled 
due to strokes.  The appellant was currently receiving 
disability benefits from the Social Security Administration 
(SSA).  Three years after the appellant's return from 
Vietnam, he was married a second time and the marriage lasted 
14 years.  The appellant had three children with his second 
wife.  The appellant had been married to his third and 
current wife for nine years.  According to the appellant, he 
had transient ischemic attacks for several years and then had 
a stroke in 1990.  The appellant stated that at present, he 
had trouble walking due to his leg.  He noted that he had 
problems with his knees and would have to have a knee 
replacement.  The appellant related that being in Vietnam 
affected him spiritually and that he did not go to church for 
20 years after Vietnam.  According to the appellant, he 
experienced depression with some suicidal thoughts, although 
no attempts.  The appellant denied suicidal or homicidal 
ideation.  He noted that he thought about events from Vietnam 
too much, especially on rainy days.     

In the May 1998 PTSD Assessment Summary, Mr. C. stated that 
the appellant was administered the following instruments: (1) 
the Combat Exposure Scale, (2) the Mississippi Scale for 
Combat Related PTSD, (3) the Beck Depression Inventory, and 
(4) the Impact of Event Scale - Revised.  According to Mr. 
C., the appellant's score on the Combat Exposure Scale was 
25, which indicated moderate to heavy combat exposure.  The 
appellant's score on the Mississippi Combat Scale was 120.  
In this regard, Mr. C. indicated that scores above 107 had 
been shown to identify PTSD 90 percent of the time.  Mr. C. 
reported that the appellant's score of 28 on the Avoidance 
Subset of the Impact of Event Scale - Revised was consistent 
with the avoidance and numbing aspects of PTSD.  According to 
Mr. C., the mean Avoidance scale on that instrument for 
patients with PTSD was 20.6, with a standard deviation of 
11.0.  Mr. C. stated that the appellant produced a score of 
23 on the Intrusion scale of the Impact of Event Scale - 
Revised.  According to Mr. C., the mean score on the 
Intrusion scale for patients with PTSD was 23.1, with a 
Standard Deviation of 9.4.  Mr. C. reported that the 
appellant's results on the Beck Depression Inventory 
indicated severe depression.  

By the May 1998 PTSD Assessment Summary, Mr. C. stated that 
the appellant met the following criteria for PTSD as 
established by the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) of the American Psychiatric 
Association.  In this regard, Mr. C. indicated that the 
appellant had been exposed to several traumatic events from 
situations in Vietnam.  In those situations, the appellant 
witnessed and was confronted with events that involved actual 
and threatened death or serious injury to physical integrity 
of self or others, and his response involved intense fear, 
helplessness, and horror.  According to Mr. C., the appellant 
persistently re-experienced the trauma as evidenced by 
frequent, recurrent, and intrusive distressing thoughts and 
images of the events.  On a nightly basis, the appellant 
experienced recurrent, distressing dreams of the events from 
Vietnam combat experiences.  The appellant related a 
recurring dream in which dead people were alive, and he would 
often wake from those dreams disoriented.  Mr. C. noted that 
exposure to internal or external cues which resembled aspects 
of the traumatic events often triggered intense psychological 
distress in the form of anxiety, anger, and/or sadness, as 
well as "physiological reactivity" in the form of increased 
heart rate and blood pressure.  According to Mr. C., the 
appellant exhibited persistent avoidance of stimuli 
associated with the trauma, and numbing of general 
responsiveness as indicated by efforts to avoid activities, 
places, or people that aroused recollections of the trauma.  
The appellant reported feelings of detachment from others.  
He stated that he felt that he did not fit in and did not 
associate with people like he used to do, even with his own 
family.  Mr. C. reported that according to the appellant, he 
had difficulty showing affection to his wife.  The appellant 
also experienced a sense of a foreshortened future evidenced 
by no goals and a sense of hopelessness regarding the future.  
He exhibited persistent symptoms of increased arousal, as 
indicated by difficulty falling asleep and waking frequently 
during the night.  The appellant also experienced 
irritability with his family and others.  Mr. C. stated that 
the appellant further experienced difficulty concentrating, 
hypervigilance, and exaggerated startle response.  According 
to Mr. C., the duration of the above disturbance had been for 
several years with the clinically significant distress and 
impairment in social functioning.  The diagnosis was PTSD, 
chronic.      

In October 1998, the RO received records from the SSA, which 
included a Disability Determination and Transmittal Report, 
dated in June 1991.  The SSA Disability Determination and 
Transmittal Report shows that the appellant was awarded SSA 
disability benefits for late effects of cerebrovascular 
disease (primary diagnosis), and organic mental disorder 
(chronic brain syndrome) (secondary diagnosis).  The records 
also include a SSA Mental Residual Functional Capacity 
Assessment and a SSA Psychiatric Review Technique, both dated 
in June 1991 and both completed by S.P.H., Ph.D, a 
psychologist.  In the SSA Mental Residual Functional Capacity 
Assessment, Dr. H. stated that the appellant had had repeated 
strokes over the last six months, with reported memory loss 
and mood swings.  According to Dr. H., the appellant's 
strokes continued and the appellant's reaction to his 
strokes, which was based on other family members having died 
or been disabled by strokes, was possibly catastrophic 
reaction or PTSD.  Dr. H. stated that organic mood disorder 
was also possible.  In the Psychiatric Review Technique 
report, Dr. H. diagnosed the appellant with PTSD versus rule 
out organic mood disorder.       

The SSA records also include a private medical statement from 
K.R.M., Ph.D., a clinical psychologist, dated in May 1991.  
In the statement, Dr. M. indicated that the purpose of the 
statement was to provide a report on the recently conduced 
clinical psychological evaluation of the appellant.  Dr. M. 
stated that in addition to background history and description 
of daily activities, the appellant participated in a mental 
status examination and the Wechsler Memory Scale - Revised 
was administered.  According to Dr. M., the appellant injured 
his shoulder at work in September 1990, and since January 
1991, the appellant had experienced three strokes.  Dr. M. 
noted that the appellant had a rather extensive family 
history of strokes.  According to Dr. M., both of the 
appellant's parents had strokes, with one being fatal to his 
mother.  Two of the appellant's brothers died of stroke and 
he had one sister who was totally disable due to a stroke.  
Dr. M. reported that following the strokes, the appellant 
experienced some mild impairment in memory functions, as well 
as significant behavioral changes.  Dr. M. revealed that the 
appellant was extremely depressed and agitated, and that 
extreme temper outbursts had been reported towards family 
members.  According to Dr. M., the appellant also showed an 
extremely low tolerance for external stress.  Dr. M. stated 
that in many respects, the appellant showed characteristics 
of an organic mood disorder.  According to Dr. M., test data 
did not suggest major impairment in the appellant's memory 
functions, as measured by the Wechsler Memory Scale - 
Revised, as he attained a general memory quotient of 100.  
Dr. M. noted that the appellant's major cardiovascular crisis 
seemed to occur in January 1991, and that the presence of the 
"catastrophic reaction" maybe accounting for the behavioral 
disruption.  On the other hand, Dr. M. stated that "it would 
appear to relate as much to a PTSD," particularly given the 
fact of his family history and his knowing that several 
family members had died.  Dr. M. indicated that he hesitated 
to attempt to differentiate between the organic mood syndrome 
and the PTSD, as either or both may be contributing factors.  
There was no evidence to suggest a psychosis, as the 
appellant was oriented in all four spheres.  Daily activities 
appeared to be restricted in that pace and persistence were 
quite disrupted.  The diagnosis was the following: (Axis I) 
PTSD, rule out organic mood disorder, (Axis III) stroke from 
history, (Axis IV) severity of psychosocial stressors was 5; 
extreme, (Axis V) Global Assessment of Functioning score was 
60; moderate symptoms.  

In October 1998, the RO received VAMC outpatient treatment 
records, from February to September 1998.  The records 
include a psychiatric progress note, dated in February 1998, 
which shows that at that time, the appellant reported for a 
scheduled appointment.  The appellant stated that he was 
nervous and had restless sleep, with nightmares.  The 
diagnoses were the following: (1) PTSD, and (2) mixed anxiety 
and depression.  The records reflect that in March 1998, it 
was noted that the appellant was administered the Combat 
Exposure scale and that he discussed pre and post-military 
history.  It was also reported that the appellant's continued 
assessment was PTSD.  According to the records, a psychiatric 
progress note, dated in July 1998, shows that at that time, 
the appellant reported for a scheduled appointment.  The 
appellant indicated that he was sleeping a little better.  He 
noted that he felt helpless and hopeless.  The diagnoses were 
the following: (Axis I) PTSD, (Axis III) (1) status post 
cerebrovascular accident (CVA), (2) high blood pressure, (3) 
lipidemia, (4) interatrial septal aneurysm, (Axis IV) chronic 
disease, poverty, chronic illness of wife, and (Axis V) GAF 
score of 40.  

The VAMC outpatient treatment records also include a 
psychiatric progress note, dated on September 11, 1998, which 
reflects that at that time, it was noted that the appellant 
had fairly severe PTSD, with insomnia, disturbing realistic 
nightmares, panic anxiety, agoraphobia, heightened startle 
response, and was uncomfortable around people.  The diagnoses 
were the following: (1) PTSD, with severe anxiety, (2) panic 
disorder, (3) agoraphobia, (4) depression, (5) nightmares, 
(6) flashbacks, (7) anger attacks, (8) chronic pain, (9) 
hypertension, (10) status post CVA, and (11) status post 
prior surgery to the knee, with new surgery scheduled.  The 
records further show that on September 15, 1998, a 
psychiatric progress note, written by M.J.J., Ph.D., shows 
that at that time, Dr. J. indicated that the appellant had 
been diagnosed as having PTSD and mixed anxiety and 
depression.  According to Dr. J., the appellant had also been 
diagnosed as having hypertension and typically, he had higher 
blood pressure readings, with increased stress or with an 
increase in his anxiety.  Dr. J. noted that according to 
recent medical reports, patients who suffered from PTSD or 
anxiety and/or depression, were at a significantly greater 
risk of developing hypertension.  Thus, Dr. J. opined that it 
was at least as likely as not that the appellant's 
hypertension was caused by his PTSD and his mixed anxiety and 
depression.  Dr. J. also opined that the appellant's CVA was 
at least as likely as not caused by the development of high 
blood pressure and his long term PTSD, mixed anxiety, and 
depression.  The diagnoses were the following: (1) PTSD, (2) 
mixed anxiety and depression, (3) status post CVA, (4) 
hypertension, (5) restless leg syndrome, and (6) chronic pain 
secondary to trauma to the skeletal system.     

In November 1998, the appellant submitted a form entitled 
"Information in Support of Claim for Service Connection for 
PTSD."  In the form, the appellant stated that while he was 
stationed in Vietnam, he was assigned to the 1st Infantry, F 
company.  The appellant indicated that his MOS was as a heavy 
duty truck driver and that the convoys that he participated 
in were constantly under attack.  In regard to his stressors, 
the appellant noted the following: (1) members of his convoy 
were killed, (2) live mortar rounds were fired nightly at the 
camp, (3) his convoy was ambushed two to three times, and (4) 
he had to carry wounded and a few dead soldiers to the medic 
for transport out of Vietnam.  The appellant reported that 
the above stressors occurred between January and April 1970.  

In November 1998, the RO received the appellant's personnel 
records.  The records show that the appellant served in 
Vietnam from November 1969 to January 1971, and that his MOS 
during that period of time was as a light vehicle driver.  
According to the records, while the appellant was stationed 
in Vietnam, he was assigned to Company F in Long Binh.  

In February 2000, the RO received VAMC outpatient treatment 
records, from December 1998 to February 2000.  The records 
show continued treatment at the PCT for the appellant's 
diagnosed PTSD.      

In a statement in support of claim (VA Form 21-4138), dated 
in April 2000, the appellant stated that he was having a hard 
time recalling any specific times, dates, or places of events 
that seemed to be constantly "flooding [his] mind."  The 
appellant indicated that while he was stationed in Vietnam, 
he was driving the last vehicle in a convoy when he ran over 
three people "on a scooter."  He noted that from his 
rearview mirror, he could see them spinning around in the 
road, but that he could not stop to help them.  According to 
the appellant, it appeared that the injured people were a 
father and his two sons, and he was unsure as to whether or 
not they were killed.  The appellant noted that he had 
nightmares and felt guilty about the incident.  He reported 
that he was also friends with some of the Vietnamese people, 
but that he caught one of his Vietnamese friends "stealing 
C-4" and making a bomb.  According to the appellant, while 
he was in Vietnam, he and another wrecker driver from a 
different company were issued an order to pull out a wrecker 
that was stuck in a rice paddy.  The appellant stated that 
they saw a man on the road and they both shot at him, and 
that when they went to look at him, he was "only a kid, 
probably about 15 years old."  He indicated that the young 
person was carrying a "grease gun."  The appellant noted 
that he felt both shame and remorse, but also anger and fear 
over the incident.  According to the appellant, when he drove 
in convoys, the convoys were under fire much of the time.  
The appellant reported that dead bodies were often times 
along the side of the road, and that he helped "body bag" 
many of them.  He stated that on another occasion, he was 
"pulling perimeter guard at Long Binh," when another 
soldier left his post and shot himself under the chin.  
According to the appellant, he and some other soldiers tried 
to put some sand around the wound until the medics arrived.  
The appellant indicated that while he was stationed at Chu 
Lai, the base came under fire and a friend of his was hit and 
was "wounded pretty bad."  The appellant noted that he was 
hit with shrapnel in his right knee.  He stated that he was 
med-evacuated to Long Binh for treatment.      

At the time the appellant submitted his April 2000 statement, 
the appellant also submitted a copy of a letter from a 
Lieutenant from the Department of the Army, Headquarters, 
266th Supply and Service Battalion, to the Commanding Officer 
of Company F. Troop, undated.  In the letter, the Lieutenant 
stated that he wanted to express his thanks and appreciation 
for the efforts rendered by the Company F. Troop on behalf of 
the 266th Supply and Service Battalion in August 1970.  The 
Lieutenant indicated that without their assistance in 
extracting a propane tanker from the rice paddy in which it 
was stuck, the vehicle would have sustained extensive damage.  
According to the Lieutenant, by volunteering their wrecker 
and off-duty time, they saved the government a substantial 
amount of money.   

In a letter from the RO to the U.S. Armed Services Center for 
Unit Records Research (CURR), dated in July 2003, the RO 
stated that the appellant claimed combat injuries and 
decorations not confirmed by his Service Department.  The RO 
noted that the enclosed PTSD related data was forwarded for 
any available confirmation or other information available 
associated with the specific stress incidents described 
below.  In the July 2003 letter, the RO noted that according 
to the appellant, in approximately February or March 1970, he 
was driving in a convoy when the convoy came under enemy 
fire.  The RO indicated that the appellant also maintained 
that while he was stationed at Long Binh, the compound came 
under recurrent enemy mortar attacks.  The RO noted that they 
were enclosing copies of the appellant's DD-214, military 
personnel records, and his stressor statement for their use.  

In the response from CURR, dated in November 2004, CURR 
stated that the appellant's DA Form 20 showed that he was 
assigned to the U.S. Army Depot Long Binh Company F from 
November 1969 to January 1971.  According to CURR, a search 
of combat unit records revealed that Long Binh Depot and the 
areas nearby suffered attacks.  CURR indicated that the 
Operational Report - Lessons Learned (OR-LL) submitted by the 
169th Engineer Battalion for the period from November 1969 to 
November 1970, reported that on January 17, 1970, at 2400 
hours, the battalion's sub-sector perimeter received small 
arms fire, and at 1720 hours on January 28, 1970, an 
individual shot about 10 rounds at personnel of the 544th 
Engineer Company.  The OR-LL also noted that on December 21, 
1969, at 0800 hours, a jeep with two passengers was ambushed 
resulting in one killed and the other wounded.  The OR-LL 
submitted by the 1st Logistical Command (1st Log Cmd) for the 
period from November 1969 to January 1970, reported that on 
December 10, 1969, Long Binh Post received nine 122 
millimeters (mm) rockets.  Three additional rounds were 
suspected but unconfirmed resulting in four US personnel 
being wounded.  Additionally, on January 21, 1970, the Long 
Binh Post received six 122 mm rockets resulting in three U.S. 
personnel being wounded.  The OR-LL submitted by the 1st Log 
Cmd for the period from February 1970 to April 1970, reported 
that on March 2, 1970, seven 107 mm rockets impacted Long 
Binh Post.  The OR-LL submitted by the 3d Ordnance Battalion 
for the period from February 1970 to April 1970, reported 
that during the early morning hours of March 1, 1970, the 
Long Binh Ammunition Supply Depot experienced a rocket 
attack.     

In August 2003, the RO received VAMC outpatient treatment 
records from June 2002 to April 2003.  The records show the 
appellant's continued treatment at the PCT for PTSD.  
According to the records, in April 2003, the appellant was 
evaluated by B.A., a psychiatrist.  At that time, Dr. A. 
stated that the appellant served in Vietnam and was wounded 
in action.  According to Dr. A., the appellant had had 
symptoms of PTSD for many years which was well described in 
previous notes.  Dr. A. reported that the symptoms has 
increased in severity through the years and may have 
contributed to the appellant's other medical problems, such 
as coronary artery disease, stroke, and hypertension.  Dr. A. 
indicated that nightmares and anger attacks significantly 
increased stress on the cardiovascular system which could 
predispose or aggravate the appellant's cardiovascular 
symptoms.  According to Dr. A., the appellant was under 
severe financial pressure because his wife had been 
hospitalized and he could not afford to pay the 
hospitalization bills.  Dr. A. stated that the appellant was 
chronically depressed and under a lot of stress.  The 
diagnoses were the following: (1) PTSD, (2) depression, (3) 
musculoskeletal injuries suffered during military service, 
(4) hypertension, (5) status post CVA, (6) gastroesophageal 
reflux disease, and (7) hyperlipidemia.  According to Dr. A., 
the appellant's GAF score was 45.     

In December 2004, the appellant underwent a VA PTSD 
examination.  Prior to the examination, the RO notified the 
examining physician that the appellant claimed numerous 
stressors, including running over Vietnamese civilians with a 
wrecker, being in convoys that were constantly under attack, 
shooting a child, stopping a guard from committing suicide, 
capturing a Viet Cong stealing explosives and making a bomb 
on the base, and of being wounded himself.  The RO stated 
that there was no evidence of record showing that the 
appellant had been wounded.  The RO also noted that none of 
the above was considered to be verifiable as it was all 
anecdotal.  According to the RO, they had been unable to 
verify that the appellant was in any convoy that was 
attacked.  However, the RO reported that the appellant had 
also claimed to have been subjected to "nightly" mortar 
attacks.  The RO indicated that information received from 
CURR verified that the Long Binh base, where the appellant 
was stationed, was subjected to four 107 mm rocket attacks 
while the appellant was apparently there, and two of the 
attacks resulted in Americans being wounded.  The RO stated 
that although they did not know if the appellant (or his 
unit) was actually in the vicinity of the rocket attacks 
(Long Binh was a very large base), they did not know either 
that he was not there.  Thus, the RO noted that they would 
concede that the appellant was subjected to rocket attacks 
during his Vietnam service.     

According to the December 2004 VA PTSD examination report, 
the appellant's PTSD examination was conducted by J.P., M.D.  
In the examination report, Dr. P. stated that he had reviewed 
the appellant's claims file, his DD-214, and his treatment 
records, as well as psychological testing and 
neuropsychological testing which was performed in November 
2004.  Dr. P. stated that psychometric testing consisted of 
Beck Depression Inventory and cognitive testing which 
revealed that the appellant was depressed and had cognitive 
slowing.  Dr. P. indicated that the appellant served in the 
military from June 1969 to June 1971, and that his MOS was as 
a light van driver.  Dr. P. noted that according to the 
appellant, while he was in Vietnam, he was stationed at Long 
Binh and frequently came under mortar and rocket attack.  Dr. 
P. reported that that stressor had been verified by VA.  Dr. 
P. revealed that according to the appellant, he had a 
shrapnel wound in his right knee.  The appellant noted that 
at the same time his right knee was injured, he had a severe 
infection in his right eye and had to wear an eye patch for 
five weeks.  According to Dr. P., the appellant did not have 
any other significant stressors in Vietnam that he could 
relate.      

In the December 2004 VA PTSD examination report, Dr. P. 
stated that the appellant had been married three times and 
that his last wife of 15 years had died in June 2003.  Upon 
mental status evaluation, the appellant's flow of thought was 
goal directed and there was no impairment of his thought 
processes.  He had no delusions or hallucinations, and he had 
no suicide or homicidal ideation, plan, or intent.  The 
appellant was able to maintain minimum personal hygiene and 
other basic activities of daily living.  He was oriented to 
person, place, and time.  The appellant had significant short 
term memory loss and impairment on the long-term due to his 
cognitive slowing and "a mild disorder."  He had no panic 
attacks and his mood was flat, as was his affect.  The 
appellant had no impaired impulse control, and he described a 
sleep impairment caused by nightmares and recurrent dreams 
approximately once to twice a week.  Dr. P. stated that the 
psychometric testing which was performed in November 2004 
showed a significant depression and cognitive impairment 
which would coincide with the appellant's CVA, as they 
occurred in his right hemisphere.  

In regard to an assessment of PTSD, Dr. P. noted that the 
appellant had been conceded the DSM-IV stressor criterion by 
the findings noted by the RO.  However, Dr. P. stated that he 
was somewhat doubtful about that concession as the appellant 
did not react to the Vietnam information as one would expect.  
Dr. P. indicated that the appellant's behavioral, cognitive, 
social, and affected changes were attributable not only to 
combat stress exposure, but also to depression and cognitive 
changes secondary to CVA.  According to Dr. P., specific PTSD 
symptoms, the trauma of re-experiencing, was present in the 
form of dreams, but the dreams were not necessarily connected 
with combat.  Dr. P. reported that although the appellant had 
a fear of heights, he could make no logical connection.  Dr. 
P. noted that the appellant did not like crowds and lived 
alone.  According to Dr. P., that was fairly typical for 
Vietnam veterans.  Dr. P. stated that the appellant had a 
marked startle response which was typical in its 
presentation.  However, Dr. P. indicated that the appellant 
had no affective numbing.  Dr. P. reported that the appellant 
had no flashbacks or trauma re-experiencing, and he revealed 
that he could not find any disillusionment or demoralization.  
Dr. P. noted that according to the appellant, all of that 
began following his tour of duty in Vietnam, which was 30 
years ago.  Dr. P. indicated that the appellant had not been 
able to put together what would appear to be a logical and 
coherent account of his tour of Vietnam such that it would 
provide one with a feeling that he had PTSD in a reasonable 
fashion.  The diagnoses were the following: (Axis I) mood 
disorder, depressive, associated with general medical 
condition (multiple CVA's), (Axis III) CVA's, left should 
injury, (Axis IV) social, occupational, financial, primary 
support, and (Axis V) GAF score of 55.  Dr. P. stated that he 
had assigned the GAF score of 55 because of the appellant's 
flat affect, as well as his occasional circumstantial speech, 
and his moderate difficulty in social and occupational 
functioning.  Dr. P. opined that he did not, in spite of the 
concession of the combat stressor, feel that the appellant 
suffered from PTSD.  Dr. P. indicated that the appellant 
clearly suffered from depression associated with the CVA's, 
and he also suffered from disabilities and lability of affect 
at times due to his CVA's.  Dr. P. noted that that was not 
PTSD, and was not a result of or caused by his military 
service.  In fact, Dr. P. stated that it was his opinion that 
that was less likely than not to be a result or caused by the 
appellant's military service.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).      

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must confirm 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.      

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of his military service.  Nevertheless, the 
probative value and credibility of that evidence must be 
considered.  In this regard, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).         

With respect to stressors, if the claimed stressor is related 
to combat, service department evidence that the appellant 
engaged in combat or that the appellant was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" of a non-
combat stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

[W]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.' 

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non- 
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the appellant did not engage in combat 
with the enemy.  The appellant's military personnel records 
reflect that he was in Vietnam from November 1969 to January 
1971.  He has been awarded a National Defense Service Medal, 
a Vietnam Service Medal, and a Vietnam Campaign Medal.  A 
National Defense Service Medal was awarded if a veteran 
served honorably between January 1, 1961, and August 14, 
1974.  United States of America Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.  

The appellant's DD 214 shows that his MOS was as a heavy 
vehicle driver.  In this regard, the appellant maintains that 
as a truck driver, he participated in convoys that were 
constantly under attack.  The appellant also states that 
members of his convoy were killed and that his convoy was 
ambushed two to three times.  According to the appellant, his 
base at Long Binh was also subject to nightly mortar attacks.  
The appellant's other stressors are running over Vietnamese 
civilians with a wrecker, shooting a Vietnamese youth, 
supplying aid to a guard after the guard tried to commit 
suicide, capturing a Viet Cong stealing explosives and making 
a bomb on the base, suffering a wound from shrapnel in his 
right knee from a mortar attack, and carrying wounded and a 
few dead soldiers to the medic for transport out of Vietnam.  
With the exception of the nightly mortar attacks, none of the 
remaining stressors have been verified.  

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his MOS does not indicate combat service.  There is no 
indication in the personnel records that he was assigned or 
participated in combat duties.  Second, none of the 
appellant's awarded medals or decorations show combat 
service.  In conjunction with his MOS, the fact that he did 
not receive an award for combat service is probative evidence 
that he likely did not participate in combat.  Third, there 
is no indication that the appellant personally engaged in 
combat with the enemy, and fourth, and perhaps most 
persuasive, the appellant's own statements are not persuasive 
evidence that he personally engaged in combat with the enemy.  
On this point, the appellant stated in connection with this 
claim that he suffered a shrapnel wound in his right knee 
during a mortar attack.  However, the appellant's service 
medical records are negative for any complaints or findings 
of a right knee injury or disability.  In addition, by a 
March 1997 rating action, the RO denied the appellant's claim 
of entitlement to service connection for the residuals of a 
right knee wound.  In the March 1997 rating action, the RO 
specifically noted that the appellant's service medical 
records were completely negative for treatment for, or 
complaints of, a right knee wound.  The appellant 
subsequently filed a timely appeal and by a July 1998 
decision, the Board denied the appellant's claim for service 
connection for a right knee disability.  In the July 1998 
decision, the Board found that the appellant's claim for 
service connection for a right knee disability was not 
plausible.  

The Board notes that the appellant has indicated that at the 
time he was wounded, he also witnessed a friend of his being 
hit with shrapnel who was "wounded pretty bad."  The 
appellant provided the first name of the friend, but noted 
that he could not remember the friend's last name.  However, 
given that there is no evidence of record showing that the 
appellant was hit with shrapnel, the appellant's allegation 
of his friend being hit by shrapnel at the same time he was 
hit with shrapnel, is of doubtful credibility.  Credibility 
is an adjudicative, not a medical determination.  The Board 
has "the authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1477, 148a (Fed. Cir. 1997).  In addition, the 
appellant has never reported this specific incident in 
connection with medical treatment and evaluation for his 
PTSD.  In fact, he only mentioned this in the April 2000 
statement in support of claim, and he never provided any 
additional details or evidence that would indicate a need for 
verification.     

The Board further observes that the appellant has indicated 
that while he was stationed at Long Binh, he supplied aid to 
a guard after the guard tried to commit suicide.  However, 
the appellant noted that he did not remember the name of the 
guard.  In addition, this is not a combat-related event.  The 
appellant's other stressors include running over Vietnamese 
civilians with a wrecker, shooting a Vietnamese youth, 
capturing a Viet Cong stealing explosives and making a bomb 
on the base, and carrying wounded and a few dead soldiers to 
the medic for transport out of Vietnam.  In regard to the 
above stressors, these are also not combat-related events.  
Specifically, in regard to the appellant's claimed stressor 
that he shot a Vietnamese youth, although the appellant 
stated that after he shot the Vietnamese youth, he noted that 
the young person was carrying a "grease gun," nevertheless, 
the appellant did not describe the event in terms of being in 
direct combat with an enemy soldier.  In addition, the 
appellant did not report any of the above incidents as his 
Vietnam stressors in connection with medical treatment and 
evaluation for his PTSD.  In fact, he only mentioned these 
incidents in the April 2000 statement in support of claim and 
he never provided any additional details or evidence that 
would indicate a need for verification.  

The Board further observes that the appellant maintains that 
he had participated in convoys that were constantly under 
attack.  The appellant also reports that members of his 
convoy were killed and that his convoy was ambushed two to 
three times.  In this regard, in the form entitled 
"Information in Support of Claim for Service Connection for 
PTSD," the appellant provided the full name of a friend of 
his that was wounded during a convoy, and he provided only 
the first name of a friend of his that was killed during a 
convoy.  However, the Board observes that the appellant did 
not describe being in direct combat, or report these 
incidents as his Vietnam stressors in connection with medical 
treatment and evaluation for his PTSD.  In fact, he only 
mentioned these incidents in the aforementioned form and he 
never provided any additional details or evidence that would 
indicate a need for verification.  Moreover, with the 
exception of the May 1998 PTSD Assessment Summary, where the 
appellant generally noted that several of his friends were 
killed, including one who was killed by mortar fire and one 
who was shot, the appellant did not describe these vague 
accounts in the numerous instances when he received medical 
treatment and evaluation for his PTSD.  Hence, this does not 
support his claim that he personally participated in any 
combat activities that has resulted in PTSD. 

In regard to the appellant's claim that his base at Long Binh 
was subject to nightly mortar attacks, the Board finds that 
this stressor has been verified.  As previously noted by the 
RO, information received from CURR verified that the Long 
Binh base, where the appellant was stationed, was subjected 
to four 107 mm rocket attacks while the appellant was 
apparently there, and two of the attacks resulted in 
Americans being wounded.  Although it is not known if the 
appellant (or his unit) was actually in the vicinity of the 
rocket attacks, it is not known either that he was not there.  
Thus, the Board concedes that the appellant was subjected to 
rocket attacks during his Vietnam service.  However, although 
it has been verified that the appellant was on a base that 
was shot at, nevertheless, this does not lead to a conclusion 
that he personally participated in any combat activities.     

The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2004).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  Therefore, although the evidence shows that he 
served overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  

In this case, in regard to the appellant's aforementioned 
stressors, with the exception of the nightly mortar attacks 
at the appellant's base at Long Binh, the evidence of record 
fails to corroborate the appellant's remaining stressors.  
Upon a review of the remaining stressors, there is no 
credible supporting evidence that the claimed stressors 
actually occurred, and the appellant has provided no specific 
details (who, what, where, when) that would possibly allow 
verification of the stressors through the appropriate 
channels.  None of the remaining incidents or episodes can be 
independently verified.  In fact, many of the incidents are 
anecdotal in nature and would not be verifiable regardless.   

As discussed above, the information received from CURR 
essentially verified the appellant's claim that his base at 
Long Binh was subject to nightly mortar attacks.  However, 
the preponderance of the medical evidence does not establish 
that the appellant has PTSD as a result of this verified 
stressor.  

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  In addition, in the appellant's June 1971 separation 
examination, the appellant was clinically evaluated as 
"normal" for psychiatric purposes.  Moreover, in connection 
with this appeal, the appellant was examined by Dr. P., a VA 
physician, in December 2004.  In the appellant's December 
2004 VA examination, the appellant was diagnosed with a mood 
disorder, depressive, associated with general medical 
condition (multiple CVA's).  In this regard, Dr. P. 
specifically opined that the appellant did not suffer from 
PTSD.  Dr. P. reported that although the appellant clearly 
suffered from depression associated with CVA's, that was not 
PTSD and was not a result of or caused by the appellant's 
military service.  In addition, given that the Board has 
found that the appellant did not engage in combat with the 
enemy, the Board recognizes that in the December 2004 
examination report, Dr. P. incorrectly referred to the 
appellant's verified stressor as a "combat stressor."  
Regardless, Dr. P. still addressed the pertinent question 
which was whether there was a link between current 
symptomatology and the verified stressor.  Dr. P. reported 
that the appellant had no affective numbing, or flashbacks or 
trauma re-experiencing.  Dr. P. also revealed that he could 
not find any disillusionment or demoralization.  Thus, Dr. P. 
concluded that in spite of the appellant's verified stressor, 
he did not feel that the appellant suffered from PTSD.      

In this case, the Board recognizes that in the SSA 
Psychiatric Review Technique report, dated in June 1991, Dr. 
H. diagnosed the appellant with PTSD versus rule out organic 
mood disorder.  However, upon a review of the SSA Mental 
Residual Functional Capacity Assessment, also dated in June 
1991, Dr. H. linked the appellant's diagnosed PTSD to the 
appellant's strokes and his reaction to his strokes, 
considering that he had a family history of family members 
having died or been disabled by strokes.  Thus, it is clear 
that Dr. H.'s PTSD diagnosis is based on a link between the 
appellant's symptomatology and the appellant's strokes and 
his reaction to his strokes.  Dr. H. did not link the 
appellant's diagnosis of PTSD to the appellant's period of 
active military service, to specifically include his verified 
stressor and, in fact, made no reference to the appellant's 
period of active military service whatsoever.  In addition, 
in the private medical statement from Dr. M., dated in May 
1991, although Dr. M. diagnosed the appellant with PTSD, rule 
out organic mood disorder, the Board notes that Dr. M. also 
related the appellant's diagnosis of PTSD to the appellant's 
strokes and his reaction to his strokes, rather than to the 
appellant's period of active military service, to 
specifically include his verified stressor.  Dr. M. reported 
that the appellant's behavioral disruption which occurred 
after his January 1991 CVA would appear to relate as much to 
a PTSD, particularly given the fact of his family history and 
his knowing that several family members had died.  In the May 
1991 private medical statement, Dr. M. made no reference to 
the appellant's period of active military service.  

In the instant case, the Board also recognizes that VAMC 
outpatient treatment records include a September 1998 
psychiatric progress note, written by Dr. J., which shows 
that at that time, Dr. J. diagnosed the appellant with PTSD.  
However, the Board notes that Dr. J. did not link the 
appellant's diagnosis of PTSD to any specific in-service 
stressor claimed by the appellant, to include the appellant's 
verified stressor.  In addition, Dr. J. also opined that it 
was at least as likely as not that the appellant's 
hypertension was caused by his PTSD and his mixed anxiety and 
depression.  Dr. J. further opined that the appellant's CVA 
was at least as likely as not caused by the development of 
high blood pressure and his long term PTSD and mixed anxiety 
and depression.  However, regardless of Dr. J.'s opinion that 
the appellant's PTSD caused him to develop hypertension and 
experience a CVA, the pertinent question is still whether 
there is a link between current symptomatology and the 
verified stressor.  In this regard, as previously stated, Dr. 
J. did not link the appellant's diagnosis of PTSD to any 
specific in-service stressor claimed by the appellant, to 
include the appellant's verified stressor.  Moreover, the 
PTSD diagnosis  provided by Dr. J. is contradicted by the Dr. 
P., the VA examiner from the appellant's December 2004 VA 
examination, who, after considering the evidence in the 
claims file, to include the appellant's military service and 
psychological testing results, diagnosed the appellant with a 
depressive mood disorder.  Dr. P. specifically noted that the 
appellant did not have PTSD.  The bases for the diagnoses 
were provided, as were the reasons for not diagnosing PTSD.  
Consequently, the Board gives Dr. P.'s diagnosis more 
probative weight than the diagnosis provided by Dr. J. 

The Board further recognizes that VAMC outpatient treatment 
records include a record, dated in April 2003, which shows 
that at that time, the appellant was evaluated by Dr. A.  In 
the April 2003 record, Dr. A. stated that the appellant 
served in Vietnam and was wounded in action.  According to 
Dr. A., the appellant had had symptoms of PTSD for many years 
which was well described in previous notes.  Dr. A. diagnosed 
the appellant with numerous disorders, including PTSD and 
musculoskeletal injuries suffered during military service.  
However, the Board notes that Dr. A. did not link the 
appellant's diagnosis of PTSD to any specific in-service 
stressor claimed by the appellant, to include the appellant's 
verified stressor.  To the extent that Dr. A. provided the 
diagnoses of PTSD and musculoskeletal injuries suffered 
during military service as a way of linking the appellant's 
diagnosis of PTSD to musculoskeletal injuries suffered during 
military service, given that Dr. A.'s opinion was not based 
on a fully factual foundation and does not appear to be based 
on a review of the entire available medical evidence, the 
Board finds that such opinion lacks credibility, and is 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
("It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence"); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (An opinion 
based on an inaccurate factual premise has no probative 
value).  In this regard, the Board notes that Dr. A. stated 
that the appellant served in Vietnam and was wounded in 
action when, in fact, there is no evidence of record showing 
that the appellant was wounded in action.  As previously 
indicated, the Board has found that the appellant did not 
engage in combat with the enemy.  In addition, the 
appellant's service medical records are negative for any 
complaints or findings of musculoskeletal injuries due to 
combat.  Moreover, in regard to the appellant's specific 
contention that his right knee was injured by shrapnel during 
a mortar attack, the Board notes that the appellant's service 
medical records are negative for any complaints or findings 
of a right knee injury or disability.  Furthermore, by a July 
1998 decision, the Board denied the appellant's claim for 
service connection for a right knee disability.  

In light of the above, the Board finds that Dr. A.'s PTSD 
diagnosis was based on an inaccurate factual premise that the 
appellant was wounded in action while he was serving in 
Vietnam.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Moreover, the PTSD diagnosis provided by Dr. A. is 
contradicted by Dr. P., the VA examiner from the appellant's 
December 2004 VA examination, who, after considering the 
evidence in the claims file, to include the appellant's 
military service and psychological testing results, diagnosed 
the appellant with a depressive mood disorder.  Dr. P. 
specifically noted that the appellant did not have PTSD.  The 
bases for the diagnoses were provided, as were the reasons 
for not diagnosing PTSD.  Consequently, the Board gives Dr. 
P.'s diagnosis more probative weight than the diagnosis 
provided by Dr. J.   

VAMC outpatient treatment records also include a PTSD 
Assessment Summary, dated in May 1998, which shows that at 
that time, Mr. C., a readjustment counseling therapist, 
evaluated the appellant.  In the summary, Mr. C. stated that 
the appellant was a combat veteran who was wounded with 
shrapnel in his right knee at Long Binh while under mortar 
attack.  Mr. C. also indicated that the appellant reported 
being under mortar attacks which resulted in intense fear.  
Following the mental status evaluation and psychiatric 
testing, Mr. C. diagnosed the appellant with PTSD.  Thus, 
although Mr. C. incorrectly stated that the appellant was a 
combat veteran and that he was wounded with shrapnel in his 
right knee at Long Binh while under mortar attacks, 
nevertheless, the Board recognizes that Mr. C. linked the 
appellant's diagnosis of PTSD to his verified stressor of 
nightly mortar attacks at his base.  However, while Mr. C., 
as a readjustment counseling therapist, is competent to 
describe the appellant's subjective symptoms, he does not 
possess the requisite medical expertise needed to render 
either a diagnosis of PTSD or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 492.  The determinative 
issue involves a question of medical diagnosis, so only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, 2 Vet. App. at 
494-95.  Thus, greater evidentiary weight is accorded to the 
opinion of Dr. P., the VA physician from the appellant's 
December 2004 VA examination who was charged with 
specifically determining whether the appellant experiences 
PTSD, over Mr. C.       

The remaining VAMC outpatient treatment records from February 
1998 to February 2000, and from June 2002 to April 2003, show 
intermittent treatment for PTSD.  However, in the instances 
where the PTSD diagnosis is provided, it is provided without 
reference to any specific in-service stressor, to include the 
appellant's verified stressor.  

Accordingly, the Board places far greater weight of probative 
value on the clinical findings, diagnoses, and medical nexus 
opinion established by Dr. P. in the December 2004 VA 
examination, which was based on a review of the evidence in 
the claims file.  A long line of caselaw of the Court is 
supportive of the Board's position in this regard.  See e.g., 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board is not 
required to accept the veteran's uncorroborated testimony 
that is in conflict with service medical records); Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant); and, Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

The Board is cognizant of the appellant's contentions to the 
effect that he has PTSD due to stressors while in service.  
However, as it is neither claimed nor shown that he possesses 
medical expertise, he is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 492. 

In this case, even though the appellant's claim that his base 
at Long Binh was subject to nightly mortar attacks has been 
verified, the preponderance of the competent medical evidence 
clearly establishes that the appellant does not have PTSD as 
a result of this incident.  In this regard, in the December 
2004 VA PTSD examination report, Dr. P. concluded that in 
spite of the appellant's verified stressor, he did not feel 
that the appellant suffered from PTSD.  Despite conflicting 
professional opinions over a current PTSD diagnosis, for the 
reasons previously explained, the Board finds Dr. P.'s 
opinion to be substantially more persuasive, credible and, 
therefore, dispositive here.  In addition, although Drs. H. 
and M., private examiners, have diagnosed the appellant with 
PTSD, in both cases the PTSD diagnosis was attributed to non-
military service events.  Thus, the Board concludes that 
service connection for PTSD is not warranted.  The appellant 
is not entitled to the application of the benefit of the 
doubt because there is no reasonable doubt on this issue that 
could be resolved in his favor.  38 C.F.R. § 3.102; see also 
38 U.S.C.A. § 5107(b) (West 2002).     


ORDER

Entitlement to service connection for PTSD is denied.  




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


